DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending as amended on 6/11/2020. 

Election/Restrictions
Applicant’s election without traverse of the species shown in figure 58 as #5P in the reply filed on 7/6/2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  “alkyl dithiol” should be “alkylene dithiol.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites optional steps c, d and e. At the end of optional step e, claim 1 recites “where a SDP reaction product is a sequence-defined polymer.” 
The intermediate product resulting from recited step “a” is termed a “SDP reaction product.” However, this intermediate product has only 2 monomer units (i.e., formed from reaction of an allyl or acrylamide with a dithiol), and therefore, the SDP reaction product intermediate formed by step “a” is not a polymer as required by the last two lines of claim 1. It is unclear, therefore, which occurrences of the term “SDP reaction product” recited in claim 1 are being referred to in the last two lines of claim 1. Dependent claims 2-13 are unclear for the same reasons due to their dependence from claim 1.
Additionally with regard to claim 2: claim 2 recites that the polymer has “at least 4 repeat units.” It appears from the specification as filed that Applicant does not intend to require the SDP to contain units which “repeat” (i.e., to contain units which are the same). For example, Table 1 of the instant specification indicates that the SDPs of figure 58 have 4-16 “repeat units.” However, the SDP 1P shown in figure 58 does not have 4 units which “repeat” (i.e., does not have 4 linked units which are the same). Similarly, the SDP 9P, for example, does not have 16 repeating units. It seems possible that Applicant intended to limit the number of monomer units (rather than repeat units) 
Additionally with regard to claims 10-12:
Claim 10 depends from claim 1, and requires that “a sequence defined polymer having a fluorous tag is formed.” Claim 12 depends from claim 10, and refers to “the sequence defined polymer having a fluorous tag.” However, it is not clear whether claim 10 is requiring the final product sequence defined polymer (i.e., the SDP recited in the preamble) to have a fluorous tag, or, whether claim 10 encompasses SDPs made by a method wherein one of the intermediate product sequence defined polymers (e.g., the recited first and/or second SDP reaction products in steps “a” and “b”) has a fluorous tag, but does not necessarily require the final product SDP to possess a fluorous tag. Because it is not clear which “sequence defined polymer” recited in claim 1 is being referred to claims 10 and 12, the scope of the claims 10-12 is unclear. For examination purposes, “a sequence defined polymer” recited in line 2 of claim 10 has been interpreted as referring to the “first SDP reaction product” recited at the end of step “a” of claim 1. With regard to claim 12, it is unclear as to which product is being referred to by “the sequence defined polymer having a fluorous tag,” and therefore it remains unclear as to which intermediate product (first? second?) must be treated with an acid to remove the fluorous tag. 
With regard to claim 13, it is not clear whether the second instance of “the sequence defined polymer” recited in line 1 is meant to refer to the final SDP product 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 requires the first monomer, second monomer, third monomer or combination thereof to be an allyl acrylamide. However, claim 1 (from which claim 3 depends) already requires the second monomer to be an allyl acrylamide. Therefore, because the scope of claim 3 does not differ from the scope of claim 1, claim 3 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenosita et al (US 5047576).
As to claims 1, 3, 4 and 9, Takenosita discloses a prepolymer prepared by reaction of a polyene with a polythiol. See abstract. 
As a polyene compound, Takenosita names a compound having a general formula Yn-D-Xp (col 3, line 64 to col 4, line 1). 
In Takenosita’s formula above, Y is 
    PNG
    media_image1.png
    86
    130
    media_image1.png
    Greyscale
 X can be 
    PNG
    media_image2.png
    76
    175
    media_image2.png
    Greyscale
and R1 can be hydrogen. A compound according to Takenosita wherein Y is 
    PNG
    media_image1.png
    86
    130
    media_image1.png
    Greyscale
 X is 
    PNG
    media_image2.png
    76
    175
    media_image2.png
    Greyscale
and R1 is hydrogen is an allylacrylamide which has a free allyl group and a free acrylamide group.
Takenosita further names suitable polythiols including alkylene dithiols having 1-20 carbons (see each of the compounds named in col 5, lines 61-66).  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a prepolymer by reaction of polyene and polythiol, as disclosed by Takenosita, n-D-Xp, including an allyl acrylamide, and any appropriate polythiol named by Takenosita, including an alkylene dithiol as named in col 5, lines 61-66. 
A polythioether as suggested by Takenosita is formed by reaction of the allyl and acrylamide groups on the polyene with the two “SH” groups on the polythiol, and contains units derived from polyene (allylacrylamide) alternating with units derived from polythiol (dithiol). As disclosed by Takenosita in col 7, lines 59-63, the obtained prepolymer has a polythioether skeleton in which the ends are capped with vinyl groups. 
In other words, Takenosita suggests a polythioether having a structure according to: allylacrylamide-(dithiol-allylacrylamide)x-dithiol-allylacrylamide. 
Instant claims 1 and 9 recite that the polymer is prepared by a particular sequential polymerization process comprising at least steps “a” and “b.” Takenosita fails to teach a sequential polymerization process as recited in claims 1 and 9. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process.
The structure implied by the presently recited process steps is a “polymer” which comprises at least three linked monomer units according to –“first monomer”-“first comonomer”-“second monomer”- , wherein the “first monomer” has an allyl or acrylamide group, the “first co-monomer” has two thiol groups, and the “second monomer” has an allyl group and an acrylamide group. In the polythioether suggested x-dithiol-allylacrylamide), the terminal allylacrylamide corresponds to the presently recited first monomer, the dithiol attached thereto corresponds to the presently recited first comonomer, and the next allylacrylamide attached to the dithiol corresponds to the presently recited second monomer. Therefore, because Takenosita suggests a polythioether which has a structure as implied by the presently recited process steps, Takenosita suggests a sequence-defined polymer according to the present claims, notwithstanding any difference in the method by which the polymer of Takenosita is made. 
As to claim 2, in order for the polythioether of Takenosita to have ends which are capped with vinyl groups, the polythioether must, at minimum, have three monomer units. However, there is reasonable basis to conclude that Takenosita’s polythioether product mixture contains a distribution of molecular weights, such that at least some amount of higher molecular weight product (containing 4 or more monomer units) is contained in the product mixture. 
As to claims 5 and 6, as set forth above, the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no criticality has been demonstrated to the presently recited molar ratios, Takenosita suggests a polymer according to claims 5 and 6 for the same reasons set forth above with regard to claim 1.
As to claim 7, as set forth above, Takenosita suggests an allylacrylamide according to formula Yn-D-Xp (col 3, line 64 to col 4, line 1) wherein Y is 
    PNG
    media_image1.png
    86
    130
    media_image1.png
    Greyscale
 X is 
    PNG
    media_image2.png
    76
    175
    media_image2.png
    Greyscale
and R1 is hydrogen. Takenosita further teaches that “D” can be a polyvalent aliphatic residue (col 4, line 20). The simplest possible polyvalent aliphatic residue is –CH2-. Therefore, one having ordinary skill in the art would immediately envisage a compound according to Yn-D-Xp having a –CH2- residue as the polyvalent aliphatic residue “D.” An allyl acrylamide as suggested by Takenosita wherein Y is 
    PNG
    media_image1.png
    86
    130
    media_image1.png
    Greyscale
 X is 
    PNG
    media_image2.png
    76
    175
    media_image2.png
    Greyscale
 R1 is hydrogen and D is –CH2- has a structure as recited in claim 7 wherein instant R1 is hydrogen.
As to claim 8, Takenosita names ethanedithiol and 1,3-propanedithiol as typical examples of the polythiol compound in col 5, lines 61-66. 
As to claims 10-12, Takenosita fails to teach utilizing a monomer having a fluorous tag, as recited in claims 10-12. However, as evidenced by instant claim 12, polymers which have a final structure wherein the recited fluorous tag has been removed are encompassed by the present claims. Therefore, because claims 10-12 as presently drafted encompass final polymer structures from which the recited fluorous tag or fluorous tag-containing monomer has been removed, claims 10-12 do not contain any limitations which materially distinguish the presently claimed product from that suggested by Takenosita. Therefore, the polymer which is presently claimed is suggested by Takenosita for the same reasons set forth above with regard to claim 1, 

Conclusion
With regard to claim 13, Takenosita does not disclose or suggest the elected structure. The search and examination has been extended to non-elected structures recited in claim 13. Takenosita is considered the closest prior art, however, Takenosita does not disclose or suggest any of the recited structures. The examiner is unaware of prior art which discloses or suggests the structures recited in claim 13. However, in view of the rejections set forth above under 35 USC 112, claim 13 is not in condition for allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/           Primary Examiner, Art Unit 1766